DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 46, the limitation “updating an action detection result according to the dynamic action under the condition that the dynamic action does not match with the action detection result” is unclear and renders the claim indefinite, as the claim does not recite whether the conditional limitations (e.g., “updating”) would take place under the condition that the dynamic action matches with the action detection result. Claims 47-52, 56, 57, 62, and 63 also include various conditional limitations (i.e., “under the condition”) that are unclear and render the claims indefinite in a similar manner as claim 46, as the claims do not recite whether the conditional limitations take place when the conditions are not met. 

ii) In addition, the limitation “determining the action detection result according to an image frame in the second queue” of claim 47 is inconsistent with the limitation “detecting a dynamic action in the first queue” of claim 46 (i.e., claim 46 clearly states that the action detection result is determined from the first queue, while claim 2 states that the action detection result is determined from the second queue).

iii) In addition, the limitation “adding the image frame to be identified into the first queue under the condition […] to obtain the first queue of partially updated image frames” of claims 48-50 is inconsistent with the limitation “adding an image frame […] into a first queue” of claim 46 (i.e., according to claims 48-50, if certain conditions are not met the image frame may not be added to the first queue, which is inconsistent with claim 46 that adds the image frame to the first queue regardless of any conditions).

Claims 50, 52, 54, 55, and 60 further recite limitations regarding “switching information”, which is unclear. The applicant’s specification p11 describes such “switching information” as follows:
In a possible implementation, the dynamic action includes the static action and the static action trajectory. For example, dynamic action 1 is "extended index finger sliding rightwards", the static action included in dynamic action 1 is extending the index finger; the action trajectory of the static action is sliding rightwards. In a possible implementation, the dynamic action includes the static action and the switching information of the static action. The switching information of the static action includes switching information between two static actions. For example, dynamic action 2 is "a fist into a palm"; dynamic action 2 includes the static action 1: palm, and static action 2: fist; the switching information of dynamic action 2 is switching the fist into the palm.

According to the above portion of the applicant’s specification, “switching information” somehow describes the relationship between a palm and a fist when the two come in contact. However, it is unclear how such contact provides any kind of “switching”, wherein the commonly understood definition of “switching” is to adopt or substitute with something else or each other). Therefore, such limitations are confusing and renders the claims indefinite.

v) In addition, the limitation “updating the action detection result according to a dynamic action in the image frame in the second queue” of claim 51 is inconsistent with the limitations “detecting a dynamic action in the first queue” and “updating an action detection result according to a dynamic action” of claim 46 (i.e., claim 46 recites updating the action detection result according to dynamic action detected in the first queue, while claim 51 recites that it is according to dynamic action detected in the second queue).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 46, 53, 64, and 65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (USPAPN 2019/0102044).
Regarding claim 46, Wang discloses:
adding an image frame in a video stream into a first queue with a length which is the minimum number of the image frames for dynamic action detection, to obtain the first queue of partially updated image frames, the number of added image frame being less than the length of the first queue (see para [22] and fig 4, adding a single new frame into a temporal window with a length of four frames for motion classification, to obtain the temporal window with partially updated frames, wherein only the single new frame is added);
detecting a dynamic action in the first queue of partially updated image frames (see para [22] and fig 4, within the temporal window of partially updated frames, a classifier classifying a motion of an object as a classification result); and
updating an action detection result according to the dynamic action under the condition that the dynamic action does not match with the action detection result, the action detection result comprising a previously detected action detection result (see 

Regarding claim 53, Wang further discloses: wherein the dynamic action comprises at least one static action and an action trajectory of the static action; and wherein detecting the dynamic action in the first queue of partially updated image frames comprises: obtaining the dynamic action in the first queue of partially updated image frames according to the static action of each image frame in the first queue of partially updated image frames and the action trajectory of the static action in the each image frame (see para [22], classifying the motion of the object in the temporal window includes classifying a finger as approaching/receding from a surface, by analyzing the finger in a frame-by-frame manner (e.g., motion is inherently static per single frame) and tracking the finger along its trajectory towards/away from the surface).

Regarding claim 64, Wang further discloses: a processor; and a memory configured to store processor-executable instructions; wherein the processor is configured to: execute the method according to claim 46 (see para [23] and fig 5, a computer).

Regarding claim 65, Wang discloses everything claimed as applied above (see rejection of claim 64, the computer).


Allowable Subject Matter
Wang does not disclose the subject matter included in claims 47-52 and 54-63, however, each of these claims are rejected under 35 U.S.C. 112(b) as sated above. These claims would be allowable if amended to overcome the 112(b) rejection, and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 46-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668